*455ORDER
PER CURIAM.
The Motion to Quash Appeal is GRANTED. A Zoning Hearing Board has no standing to appeal from a decision of a reviewing Court which involves one of its own decisions. See Commonwealth, Department of General Services v. Ogontz Area Neighbors Association, 505 Pa. 614, 483 A.2d 448 (1984); Edwards Zoning Case, 392 Pa. 188, 140 A.2d 110 (1958); Lansdowne Board of Adjustment’s Appeal, 313 Pa. 523, 170 A. 867 (1934).
LARSEN, J., did not participate in the consideration or decision of this matter.
CAPPY, J., dissents and would reach the merits of the appeal.